Itao, Chief Judge:
The merchandise covered by the protests listed above consists of men’s or boys’ oar coats which were assessed with duty at the rate of 30 per centum ad valorem under the provisions of item 376.58, TSUS, as other rainwear of textile materials and rubber or plastics.
It is claimed in said protests that said merchandise is properly dutiable at the rate of 20 per centum ad valorem under the provisions of item 380.90, TSUS, as other men’s or boys’ wearing apparel, not ornamented.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGKEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked GG by Commodity Specialist George Gaines on the invoices covered by the protests enumerated above, and assessed with duty at 30 per centum ad valorem Avithin item 376.58, TSUS, consist of non-ornamented men’s or boys’ *275car coats of man-made fibers, laminated witli rubber, whicli are, in fact, in chief value of laminated rubber.
That said merchandise is not, in fact, rainwear, but is men’s or boys’ wearing apparel.
That it is claimed that said car coats are properly classifiable at 20 per centum ad valorem within item 380.90, TSIJS.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed facts we find and hold the merchandise here in question identified by invoice items marked and checked as aforesaid to be dutiable at the rate of 20 per centum ad valorem pursuant to the provisions of item 380.90, TSUS, as other men’s or boys’ wearing apparel, not ornamented. To the extent indicated, the specified claim in the protests is sustained. In all other respects and as to all other merchandise all other claims are overruled.
Judgment will be entered accordingly.